DETAILED ACTION
1.	This office action is in response to the Application No. 16662532 filed on 10/24/2019. Claims 1-19 are presented for examination and are currently pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-4, 18 and 19 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Kim et al. ("Neurocube: A programmable digital neuromorphic architecture with high-density 3D memory." ACM SIGARCH Computer Architecture News 44.3 (2016): 380-392.)

	Regarding claim 1, Kim teaches a neural inference chip (The Neurocube architecture is composed …, routers for a 2D-mesh network on chip, pg. 383, left col, last para.; 2D Network on Chip, pg. 384, section C; Neurocube hardware … for inference, pg. 387, right col, fifth para.The Examiner notes the Neurocube architecture is an inference chip that includes a network on-chip (NoC)) comprising: 
	a first tier (The proposed architecture consists of clusters of processing engines, connected by 2D mesh network as a processing tier, abstract) comprising 	a plurality of neural cores, (The Neurocube architecture is composed …, routers for a 2D-mesh network on chip, pg. 383, left col, last para.) 
	each core comprising: a neural computation unit, (The processing element (PE) is the main computing unit and is comprised of multiple multiply accumulator (MAC) units since weighted summation is the main arithmetic operation in the emulated NNs, pg. 383, right col, section B. Processing Elements (PE)) 
	the neural computation unit adapted to apply a plurality of synaptic weights to a plurality of input activations to produce a plurality of output activations; (The 8 MAC units in a PE synchronously process/update one output neuron at a time. On cycle 1, each MAC unit computes the summation with the first input of each neuron. On cycle 2, each MAC unit computes the second term of the summation using the state and weight from its second input neuron and so on, pg. 383, right col, second para.)
	a second tier (3D with multiple tiers of DRAM, abstract) comprising 
	a first neural network model memory (The Hybrid Memory Cube (HMC) is composed of multiple stacked DRAM dies and a single base logic die interconnected with TSVs. Each DRAM die is divided into 16 partitions in a 2D grid and the corresponding partitions on the vertical die form a single vault, pg. 382, left col, second to the last para.) 
	adapted to store the plurality of synaptic weights; (Fig. 10 shows that how input image and weight matrix are divided into nCh partitions and stored in DRAM vaults to manage data movement, pg. 386, right col, first para.) 
	a communication network operatively coupled to the first neural network model memory and to each of the plurality of neural cores, (Multiple processing elements (PE) concurrently communicate with multiple DRAM vaults through high-speed TSVs, pg. 383, left col, last para. The Examiner notes that the communication network is the TSV which is a through-silicon via or through-chip via that passes through the die) and 
	adapted to provide the synaptic weights from the first neural network model memory to each of the plurality of neural cores. (The NN shown in Fig. 4 is stored in the DRAM stack, pg. 382, right col, last para. comprising Wij as weights is provided to each of the PEs (processing elements) via TSV (Fig. 4). The Examiner notes that DRAM stack is neural network model memory and PEs are the neural cores)

	Regarding claim 2, Kim teaches the neural inference chip of claim 1, Kim teaches wherein the communication network comprises a plurality of through-silicon vias (Multiple processing elements (PE) concurrently communicate with multiple DRAM vaults through high-speed TSVs, pg. 383, left col, last para. The Examiner notes that the communication network is the TSV which is a through-silicon via or through-chip via that passes through the die)

	Regarding claim 3, Kim teaches the neural inference chip of claim 1, Kim teaches further comprising: at least one additional tier comprising at least one additional neural network model memory, (second DRAM (as additional tier) out of four tiers of DRAM, Fig. 4, pg. 380; … 3D with multiple tiers of DRAM, abstract) 
	wherein the communication network is additionally operatively coupled to the at least one additional neural network model memory (TSV is additionally operatively coupled to the at least second DRAM, Fig. 2, pg. 380; Multiple processing elements (PE) concurrently communicate with multiple DRAM vaults through high-speed TSVs, pg. 383, left col, last para.) and 
	adapted to provide synaptic weights from the at least one additional neural network model memory to each of the plurality of neural cores (The NN shown in Fig. 4 is stored in the DRAM stack, pg. 382, right col, last para. comprising Wij as weights is provided to each of the PEs (processing elements) via TSV (Fig. 4). The Examiner notes that DRAM stack is neural network model memory and PEs are the neural cores)

	Regarding claim 4, Kim teaches the neural inference chip of claim 3, Kim teaches wherein a neural network model (In this paper, we will use the term neural network (NN) to represent an artificial neural network, pg. 381, left col, last para.) 
	is stored across the first neural network model memory (The NN shown in Fig. 4 is stored in the DRAM stack, pg. 382, right col, last para.; Our approach is based on following key innovations: 1. In-memory neuromorphic processing. The Neurocube integrates a fine grained, highly parallel, compute layer within a 3D high-density memory package, the hybrid memory cube (HMC), pg. 381, left col, second para.) and 
	the at least one additional neural network model memory (The example of ConvNN shows how Neurocube can be used to program other NN, … Therefore, different types of network can be programmed in Neurocube without architectural changes, pg. 387, right col, last para.)
	
	Regarding claim 18, Kim teaches a method comprising: providing synaptic weights from a first neural network model memory to each of a plurality of neural cores via a communication network, (The image processing throughput for inference and training using Neurocube, pg. 390, right col, first para.; The NN shown in Fig. 4 is stored in the DRAM stack, pg. 382, right col, last para. comprising Wij as weights is provided to each of the PEs (processing elements) via TSV (Fig. 4). The Examiner notes that DRAM stack is neural network model memory and PEs are the neural cores)
	the communication network being operatively coupled to the first neural network model memory and to each of the plurality of neural cores, (Multiple processing elements (PE) concurrently communicate with multiple DRAM vaults through high-speed TSVs, pg. 383, left col, last para. ; The NN shown in Fig. 4 is stored in the DRAM stack, pg. 382, right col, last para. comprising Wij as weights is provided to each of the PEs (processing elements) via TSV (Fig. 4). The Examiner notes that the communication network is the TSV which is a through-silicon via or through-chip via that passes through the die and DRAM stack is neural network model memory) 
	 the plurality of neural cores being arrayed on a first tier (The proposed architecture consists of clusters of processing engines, connected by 2D mesh network as a processing tier, abstract. The Examiner notes that processing tier comprises PEs as the first tier, Fig.4)
	of a neural inference chip, (The Neurocube architecture is composed …, routers for a 2D-mesh network on chip, pg. 383, left col, last para.) 
	each core comprising a neural computation unit, the neural computation unit adapted to apply a plurality of synaptic weights to a plurality of input activations to produce a plurality of output activations, (The 8 MAC units in a PE synchronously process/update one output neuron at a time. On cycle 1, each MAC unit computes the summation with the first input of each neuron. On cycle 2, each MAC unit computes the second term of the summation using the state and weight from its second input neuron and so on, pg. 383, right col, second para.)
	the first neural network model memory being arrayed on a second tier of a neural inference chip. (first DRAM (as neural network model memory) comprises vault partitions being arrayed on a second tier above PEs on Neurocube, Fig. 4)

	Regarding claim 19, Kim teaches a computer program product for neural inference processing, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a neural inference chip to cause (This paper introduces the Neurocube: a programmable, scalable, power efficient digital architecture platform for computing neuro-inspired algorithms. Our approach is based on following key innovations: 1. In-memory neuromorphic processing. The Neurocube integrates a fine grained, highly parallel, compute layer within a 3D high-density memory package, the hybrid memory cube (HMC). 2. Memory-centric neural computing (MCNC). We exploit the data-driven nature and statically known memory access patterns of neuro-inspired algorithms to implement a programmable memory system to drive data flow enabled compute units (Fig. 2), pg. 381, left col, second para.)
	the neural inference chip to perform a method (The Neurocube architecture is composed …, routers for a 2D-mesh network on chip, pg. 383, left col, last para.; … 2D Network on Chip, pg. 384, section C; Neurocube hardware … for inference, pg. 387, right col, fifth para.) comprising: 
	providing synaptic weights from a first neural network model memory to each of a plurality of neural cores via a communication network, (The NN shown in Fig. 4 is stored in the DRAM stack, pg. 382, right col, last para. comprising Wij as weights is provided to each of the PEs (processing elements) via TSV (Fig. 4). The Examiner notes that DRAM stack is neural network model memory and PEs are the neural cores)	 
	the communication network being operatively coupled to the first neural network model memory and to each of the plurality of neural cores, (Multiple processing elements (PE) concurrently communicate with multiple DRAM vaults through high-speed TSVs, pg. 383, left col, last para. The Examiner notes that the communication network is the TSV which is a through-silicon via or through-chip via that passes through the die)
	the plurality of neural cores being arrayed on a first tier (The proposed architecture consists of clusters of processing engines, connected by 2D mesh network as a processing tier, abstract. The Examiner notes that processing tier comprises PEs as the first tier, Fig.4)
	 of a neural inference chip, (The Neurocube architecture is composed …, routers for a 2D-mesh network on chip, pg. 383, left col, last para.) 
	 each core comprising a neural computation unit, the neural computation unit adapted to apply a plurality of synaptic weights to a plurality of input activations to produce a plurality of output activations (The 8 MAC units in a PE synchronously process/update one output neuron at a time. On cycle 1, each MAC unit computes the summation with the first input of each neuron. On cycle 2, each MAC unit computes the second term of the summation using the state and weight from its second input neuron and so on, pg. 383, right col, second para.)
	 the first neural network model memory being arrayed on a second tier of a neural inference chip. (first DRAM (as neural network model memory) comprises vault partitions being arrayed on a second tier above PEs on Neurocube, Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ("Neurocube: A programmable digital neuromorphic architecture with high-density 3D memory." ACM SIGARCH Computer Architecture News 44.3 (2016): 380-392.) in view of Gao et al. ("Tetris: Scalable and efficient neural network acceleration with 3d memory." Proceedings of the Twenty-Second International Conference on Architectural Support for Programming Languages and Operating Systems. 2017.)

	Regarding claim 5, Kim teaches the neural inference chip of claim 3, Kim does not explicitly teach wherein a plurality of neural network models are stored across the first neural network model memory and the at least one additional neural network model memory
	 Gao teaches wherein a plurality of neural network models are stored across the first neural network model memory and the at least one additional neural network model memory (an eight-die HMC memory stack organized into 16 vaults. Each vault is associated with an array of 14 × 14 NN processing elements, pg. 752, left col, second para., Fig. 2, pg. 754; In addition to processing different NNs or layers in each vault, we can divide large NN layers across the vaults to process them in parallel, pg. 758, right col, section 4.2. The Examiner notes that Fig. 2 has eight DRAM tiers or layers and each tier comprises an array of different NNs or layers in each vault.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim to incorporate the method of Gao for the benefit of improving computational density by optimally using area for processing elements and on-chip buffers, and that moving partial computations to DRAM dies (Gao, pg. 752, left col, second para.)

5.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ("Neurocube: A programmable digital neuromorphic architecture with high-density 3D memory." ACM SIGARCH Computer Architecture News 44.3 (2016): 380-392.) in view of Burger et al. (US20160379686)

	Regarding claim 6, Kim teaches the neural inference chip of claim 1, Kim does not explicitly teach wherein each core further comprises: an activation memory adapted to store the input activations and the output activations; a local controller, the local controller being adapted to load the input activations from the activation memory to the neural computation unit and to store the plurality of output activations from the neural computation unit to the activation memory.
	Burger teaches wherein each core (neural engine 5802, Fig. 58) further comprises: 
	an activation memory adapted to store the input activations and the output activations; (input memory (activations) 5804, Fig. 58; First memory 5804 is used to buffer input activations data [0330]) 
	a local controller, the local controller being adapted to load the input activations from the activation memory to the neural computation unit and to store the plurality of output activations from the neural computation unit to the activation memory (controller component 5704 issues commands to neural engines … to stream a subset of the input activations from DRAM channels into storage elements of the parallel neural engines [0331])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim to incorporate the method of Burger for the benefit of a die stacking technology for providing high bandwidth, low power memory in a 3D integrated circuit technology (Burger [0274])

	Regarding claim 7, Kim teaches the neural inference chip of claim 1, Kim does not explicitly teach further comprising: a third tier comprising an activation memory, wherein the communication network is additionally operatively coupled to the activation memory and adapted to provide activations from the activation memory to each of the plurality of neural cores.
	Burger teaches further comprising: a third tier (DRAM, such as hybrid memory cube (HMC). HMC combines through-silicon vias and microbumps to connect multiple (e.g., 4 to 8) die of memory cell arrays on top of each other [0265]) comprising 
	an activation memory, (input memory (activations) 5804, Fig. 58; First memory 5804 is used to buffer input activations data [0330]) 
	 wherein the communication network (Although not shown in FIGS. 45A-45C, one or more of the dies in 3D acceleration and memory component 4502 may include through-silicon vias (TSVs) to allow upper die to communicate with lower die [0275]) 
	is additionally operatively coupled to the activation memory and adapted to provide activations from the activation memory to each of the plurality of neural cores (low power memory stack 5706 includes a parallel array of DRAM channels (5726, 5728, 5730, . . . 5732, 5734) to provide access to high-bandwidth memory that can be used to store the activations. The activations are streamed from these parallel channels to the parallel neural engines (5712, 5714, 5716, . . . , 5718, 5720) [0329])
	The same motivation to combine dependent claim 6 applies here.

	Regarding claim 8, Kim teaches the neural inference chip of claim 1, Kim does not explicitly teach further comprising: a third tier comprising an activation memory, wherein an additional communication network is operatively coupled to the activation memory and adapted to provide activations from the activation memory to each of the plurality of neural cores.
	Burger teaches further comprising: a third tier (DRAM, such as hybrid memory cube (HMC). HMC combines through-silicon vias and microbumps to connect multiple (e.g., 4 to 8) die of memory cell arrays on top of each other [0265]) comprising 
	an activation memory, (input memory (activations) 5804, Fig. 58; First memory 5804 is used to buffer input activations data [0330]) 
	wherein an additional communication network (Although not shown in FIGS. 45A-45C, one or more of the dies in 3D acceleration and memory component 4502 may include through-silicon vias (TSVs) to allow upper die to communicate with lower die [0275]) 
	 is operatively coupled to the activation memory and adapted to provide activations from the activation memory to each of the plurality of neural cores. (low power memory stack 5706 includes a parallel array of DRAM channels (5726, 5728, 5730, . . . 5732, 5734) to provide access to high-bandwidth memory that can be used to store the activations. The activations are streamed from these parallel channels to the parallel neural engines (5712, 5714, 5716, . . . 5718, 5720) [0329])
	The same motivation to combine dependent claim 6 applies here.

	Regarding claim 9, Kim teaches the neural inference chip of claim 1, Kim teaches wherein the communication network is operatively coupled to the third tier (Multiple processing elements (PE) concurrently communicate with multiple DRAM vaults through high-speed TSVs, pg. 383, left col, last para. The Examiner notes that the communication network is the TSV which is a through-silicon via or through-chip via that passes through the die) and 
	adapted to provide the synaptic weights from the first neural network model memory to each of the plurality of neural cores of the third tier. (The NN shown in Fig. 4 is stored in the DRAM stack, pg. 382, right col, last para. comprising Wij as weights is provided to each of the PEs (processing elements) via TSV (Fig. 4). The Examiner notes that DRAM stack is neural network model memory and PEs are the neural cores)
	Kim does not explicitly teach further comprising: a third tier comprising a plurality of neural cores,
	Burger teaches further comprising: a third tier comprising a plurality of neural cores, (DRAM, such as hybrid memory cube (HMC). HMC combines through-silicon vias and microbumps to connect multiple (e.g., 4 to 8) die of memory cell arrays on top of each other [0265]) 
	The same motivation to combine dependent claim 6 applies here.	

6.	Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ("Neurocube: A programmable digital neuromorphic architecture with high-density 3D memory." ACM SIGARCH Computer Architecture News 44.3 (2016): 380-392.) in view of Burger et al. (US20160379686) and further in view of Gao et al. ("Tetris: Scalable and efficient neural network acceleration with 3d memory." Proceedings of the Twenty-Second International Conference on Architectural Support for Programming Languages and Operating Systems. 2017.)

	Regarding claim 10, Modified Kim teaches the neural inference chip of claim 9, Modified Kim does not explicitly teach configured to provide a first neural network model to both the first and third tiers. 
	Gao teaches configured to provide a first neural network model to both the first and third tiers (The HMC stack (Figure 2 left) is vertically divided into sixteen 32-bit-wide vaults, pg. 754, left col, last para.; An NN engine is placed in each vault, pg. 754, right col, last para. The Examiner notes that the HMC in Fig. 2 has many tiers or layers, each tier has vaults and a neural network is placed in each vault)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Kim to incorporate the method of Gao for the benefit of improving computational density by optimally using area for processing elements and on-chip buffers, and that moving partial computations to DRAM dies (Gao, pg. 752, left col, second para.)

	Regarding claim 11, Modified Kim teaches the neural inference chip of claim 9, Modified Kim does not explicitly teach configured to provide different neural network models to each of the first and third tiers.
	Gao teaches configured to provide different neural network models (In addition to processing different NNs or layers in each vault, pg. 758, right col, section 4.2) 
	to each of the first and third tiers (The HMC stack (Figure 2 left) is vertically divided into sixteen 32-bit-wide vaults)
	The same motivation to combine dependent claim 10 applies here.

7.	Claims 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ("Neurocube: A programmable digital neuromorphic architecture with high-density 3D memory." ACM SIGARCH Computer Architecture News 44.3 (2016): 380-392.) in view of Zhang (US20190164038)

	Regarding claim 12, Kim teaches the neural inference chip of claim 1, Kim does not explicitly teach wherein the communication network has at least two dimensions, a first of the at least two dimensions extending between tiers of the neural inference chip.
	Zhang teaches wherein the communication network (They are communicatively coupled by a plurality of inter-level connections 160, i.e. through-silicon vias (TSV's) 160 a-160 c (FIG. 6C) [0053]) 
	 has at least two dimensions, (Fig. 6C shows that each TSV’s 160a-160c has a length and width) 
	a first of the at least two dimensions extending between tiers of the neural inference chip (length extends between tiers or layers of vertically integrated neuro-processor 100, Fig. 5A and 6C)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim to incorporate the method of Zhang for the benefit of an integrated circuit, and more particularly to a neuro-processor for artificial intelligence (AI) applications [0003] that improves computational density and storage of a neuro-processor. (Zhang [0010-0011])

	Regarding claim 13, Kim teaches the neural inference chip of claim 1, Kim does not explicitly teach wherein the communication network has at least three dimensions, a first of the at least three dimensions extending between tiers of the neural inference chip and a second of the at least three dimensions extending within a tier of the neural inference chip.
	Zhang teaches wherein the communication network (They are communicatively coupled by a plurality of inter-level connections 160, i.e. through-silicon vias (TSV's) 160 a-160 c (FIG. 6C) [0053]) 
	 has at least three dimensions, (Fig. 2C shows that TSV has a length, width and depth) 
	a first of the at least three dimensions extending between tiers of the neural inference chip and a second of the at least three dimensions extending within a tier of the neural inference chip. (length extends between tiers or layers of vertically integrated neuro-processor 100 and width extending within a tier of the integrated neuro-processor 100, Fig. 2C)
	The same motivation to combine dependent claim 12 applies here.

	Regarding claim 14, Kim teaches the neural inference chip of claim 1, Kim does not explicitly teach wherein the communication network is adapted to provide the same synaptic weights to each of the cores.
	Zhang teaches wherein the communication network (The first surface 0 a comprises the neuro-processing circuits 180 aa-180 bb . . . (FIG. 6A). On the other hand, the second surface 0 b comprises the memory arrays 170 aa-170 bb . . . (FIG. 6B). They are communicatively coupled by a plurality of inter-level connections 160, i.e. through-silicon vias (TSV's) 160 a-160 c (FIG. 6C).) 
	is adapted to provide the same synaptic weights to each of the cores (In FIG. 9A, the neuro-processing circuit 180 ij serves one memory array 170 ij, i.e. it uses the synaptic weights stored in the memory array 170 ij [0065])
	The same motivation to combine dependent claim 12 applies here.

	Regarding claim 15, Kim teaches the neural inference chip of claim 1, Kim does not explicitly teach wherein the communication network is adapted to provide the same synaptic weights to a subset of the cores.
	Zhang teaches wherein the communication network is adapted to provide the same synaptic weights (In FIG. 9B, the neuro-processing circuit 180 ij serves four memory arrays 170 ijA-170 ijD, i.e. it uses the synaptic weights stored in the memory arrays 170 ijA-170 ijD [0065]) 
	to a subset of the cores (The first and second components 180 ijA, 180 ijB collectively form the neuro-processing circuit 180 ij. [0069])
	The same motivation to combine dependent claim 12 applies here.
	Regarding claim 17, Kim teaches the system of claim 1, Kim teaches wherein the communication network comprises a plurality of rows with one of the tiers, each connected to a subset of the plurality of cores across tiers, (Fig. 4 shows TSV comprises a plurality of rows, each connected to a subset of PEs across tiers, pg. 382) and 
	Kim does not explicitly teach wherein the network is adapted to provide the same synaptic weights to those cores connected to each of the plurality of rows.
	Zhang teaches wherein the network is adapted to provide the same synaptic weights to those cores connected to each of the plurality of rows (In FIG. 9B, the neuro-processing circuit 180 ij serves four memory arrays 170 ijA-170 ijD, i.e. it uses the synaptic weights stored in the memory arrays 170 ijA-170 ijD [0065]; The preferred vertically integrated neuro-processor 100 comprises an array with m rows [0031])
	The same motivation to combine dependent claim 12 applies here.

8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ("Neurocube: A programmable digital neuromorphic architecture with high-density 3D memory." ACM SIGARCH Computer Architecture News 44.3 (2016): 380-392.) Burger et al. (US20160379686) in view of Gao et al. ("Tetris: Scalable and efficient neural network acceleration with 3d memory." Proceedings of the Twenty-Second International Conference on Architectural Support for Programming Languages and Operating Systems. 2017.)

	Regarding claim 16, Modified Kim teaches the neural inference chip of claim 1, Modified Kim does not explicitly teach wherein the communication network is configured to provide a dedicated bus for each of the cores.
	Gao teaches wherein the communication network is configured to provide a dedicated bus (The vault channel bus uses TSVs to connect all DRAM dies to the base logic die, pg. 754, left col, last para.) 
	for each of the cores (TSVs provides inter-bank data bus for each core, Fig. 2, pg. 754)
	The same motivation to combine dependent claim 10 applies here.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.G./Examiner, Art Unit 2121                      

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121